Title: From Thomas Jefferson to William Short, 23 October 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Off the Needles. Oct. 23. 1789.

We are now under way, with a hopeful breeze. The Montgomery for New York on board which is Trumbull, Days, and Mr. Hillhouse, an American goes close along side of us, so that we are in easy conversation with them. Our ships are such equal sailors that we hope to keep together half the voiage if no accident happens. We have agreed on signals of reconnoissance. We go just North of the Western islands and then steer Southwardly. We are a fleet at present of about 30. vessels all detained by contrary winds till yesterday. We are all well as yet and count on 8. or 9. weeks passage. The Pilot is going off so Adieu. Yours affectionately,

Th: Jefferson


P.S. Trumbull desires his compliments.

